                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

OSCAR HERRERA,

                        Plaintiff,

v.                                                          Case No. 5:19-CV-1052-JKP

PHH MORTGAGE CORPORATION,

                        Defendant.

                          MEMORANDUM OPINION AND ORDER

        The Court has under consideration a Motion to Dismiss (ECF No. 3) filed by Defendant

on August 30, 2019, pursuant to Fed. R. Civ. P. 12(b)(6). Plaintiff has not filed a response and

the time for doing so has passed.

        When there is no timely response, “the court may grant the motion as unopposed.” See

W.D. Tex. Civ. R. 7(e)(2). The Court may apply this local rule to dispositive motions. See Sua-

rez v. Ocwen Loan Servicing, LLC, No. 5:15-CV-664-DAE, 2015 WL 7076674, at *2 (W.D.

Tex. Nov. 12, 2015); Hernandez v. Deutsche Bank Tr. Co., No. EP-12-CV-282-DB, 2012 WL

12887898, at *2 (W.D. Tex. Aug. 21, 2012). But “in the interests of thoroughness,” it may ad-

dress the motion on the merits. See Suarez, 2015 WL 7076674, at *2. Under the circumstances of

this case, the Court declines to grant the motion merely because Plaintiff has not responded. It

instead examines the merits of the motion and applies the well-established standards for stating a

claim set out in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556

U.S. 662 (2009). However, given the lack of response, there is no need to set out a detailed anal-

ysis of the law or legal issues.

        This action arises from a contract between the parties for a home loan to Plaintiff. See

Orig. Pet. (attached as Ex. C-1 to Def.’s Notice of Removal (ECF No. 1)) ¶¶ 8-9. Plaintiff con-
cedes that he has “fallen behind for a few months, roughly one year,” on the loan payments. Id. ¶

8. He contends that he has been refused “the ability to do a short sale” even though, he had been

told that he “had 7 days to bring in a short sale” and “that the policy is 32 days.” Id. He seeks

injunctive relief to prevent foreclosure on his home. Id. ¶¶ 9-12. In addition, he asserts a breach-

of-contract claim based upon the lender refusing his attempts “to work this matter out in an ami-

cable manner,” refusing to complete plans “agreeable to everyone” under the Home Affordable

Modification Program (“HAMP”), and refusing him an opportunity for a short sale. Id. ¶ 14.

       Because Plaintiff has made no allegation that the loan agreement was modified in writing

in relation to his short sale allegations, the Texas statute of frauds precludes any claim based on

the short sale allegations. See Martins v. BAC Home Loans Servicing, L.P., 722 F.3d 249, 256-57

(5th Cir. 2013). Further, to the extent, Plaintiff alleges a violation of HAMP, such claim fails as a

matter of law because HAMP provides “no private cause of action” and Plaintiff’s allegations do

not satisfy the statute of frauds. See Tierranegra v. JPMC Specialty Mortg. LLC, No. 7:18-CV-

347, 2019 WL 92190, at *5 (S.D. Tex. Jan. 2, 2019).

       To the extent Plaintiff pursues his breach-of-contract claim on some other basis, the claim

fails because he has not alleged any specific provision of an identified contract that has been

breached. See Williams v. Wells Fargo Bank, N.A., 560 F. App’x 233, 238 (5th Cir. 2014) (per

curiam); Caine v. Wells Fargo Bank, N.A., No. H-17-2046, 2018 WL 3195102, at *3 (S.D. Tex.

Jun. 8, 2018). Moreover, in the absence of an allegation that Plaintiff is current on his loan pay-

ments, a breach-of-contract claim is properly dismissed. Marsh v. JPMorgan Chase Bank, N.A.,

888 F. Supp. 2d 805, 815 (W.D. Tex. 2012). Plaintiff here has conceded that he is not current on

his loan payments.




                                                 2
       For these reasons, Plaintiff has no plausible breach-of-contract claim. And absent “a via-

ble substantive claim, [the] request for injunctive relief is without merit.” Id. (citing Pajooh v.

Harmon, 82 F. App’x 898, 899 (5th Cir. 2003) (per curiam)). “Injunctive relief requires the mo-

vant to establish, among other things, that there is a substantial likelihood of success on the mer-

its” and when the plaintiff “has stated no viable cause of action” injunctive relief is unwarranted.

Tierranegra, 2019 WL 92190, at *5.

       Because Plaintiff’s allegations fail to state a plausible claim under Twombly and Iqbal,

the Court GRANTS the Motion to Dismiss (ECF No. 3), DISMISSES this action with preju-

dice, and DENIES Plaintiff’s request for injunctive relief. It will separately issue a final judg-

ment in accordance with Fed. R. Civ. P. 58.

SIGNED this 4th day of October, 2019.




                                      JASON PULLIAM
                                      UNITED STATES DISTRICT JUDGE




                                                 3
